Name: 98/383/EC: Council Decision of 8 June 1998 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1998-06-17

 Avis juridique important|31998D038398/383/EC: Council Decision of 8 June 1998 appointing a member of the Committee of the Regions Official Journal L 171 , 17/06/1998 P. 0035 - 0035COUNCIL DECISION of 8 June 1998 appointing a member of the Committee of the Regions (98/383/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision of 26 January 1998 (1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Lord Peter Bowness, notified to the Council on 8 May 1998;Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole Article Mrs Joan Hanham is hereby appointed a member of the Committee of the Regions in place of Lord Peter Bowness for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 8 June 1998.For the CouncilThe PresidentR. COOK(1) OJ L 28, 4. 2. 1998, p. 19.